        Case 1:20-cv-21246-BB Document 3 Entered on FLSD Docket 03/24/2020 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida

                                                                      )
                       JUAN J. DAVILA                                 )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                v.                                                     20-cv-21246-BB
                                                                      )
       I.C. SYSTEM, INC., CONVERGENT                                  )
   OUTSOURCING, INC., and TRANSUNION, LLC                             )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) I.C. SYSTEM, INC.
                                           C/O REGISTERED AGENT
                                           C T CORPORATION SYSTEM
                                           1200 SOUTH PINE ISLAND ROAD
                                           PLANTATION, FL 33324



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alejandro E. Figueroa, Esq.
                                           Sulaiman Law Group, Ltd
                                           2500 S Highland Ave, Suite 200
                                           Lombard, IL 60148



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




             Mar 24, 2020
Date:
                                                                                                  s/ Alex Rodriguez
        Case 1:20-cv-21246-BB Document 3 Entered on FLSD Docket 03/24/2020 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida

                                                                      )
                       JUAN J. DAVILA                                 )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                v.                                                     20-cv-21246-BB
                                                                      )
       I.C. SYSTEM, INC., CONVERGENT                                  )
   OUTSOURCING, INC., and TRANSUNION, LLC                             )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CONVERGENT OUTSOURCING, INC.
                                           C/O REGISTERED AGENT
                                           C T CORPORATION SYSTEM
                                           1200 SOUTH PINE ISLAND ROAD
                                           PLANTATION, FL 33324



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alejandro E. Figueroa, Esq.
                                           Sulaiman Law Group, Ltd
                                           2500 S Highland Ave, Suite 200
                                           Lombard, IL 60148



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




             Mar 24, 2020
Date:
                                                                                                  s/ Alex Rodriguez
        Case 1:20-cv-21246-BB Document 3 Entered on FLSD Docket 03/24/2020 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida

                                                                      )
                       JUAN J. DAVILA                                 )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                v.                                                     20-cv-21246-BB
                                                                      )
       I.C. SYSTEM, INC., CONVERGENT                                  )
   OUTSOURCING, INC., and TRANSUNION, LLC                             )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TRANSUNION, LLC
                                           C/O REGISTERED AGENT
                                           THE PRENTICE-HALL CORPORATION SYSTEM, INC.
                                           1201 HAYS STREET
                                           TALLAHASSEE, FL 32301



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alejandro E. Figueroa, Esq.
                                           Sulaiman Law Group, Ltd
                                           2500 S Highland Ave, Suite 200
                                           Lombard, IL 60148



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




             Mar 24, 2020
Date:
                                                                                                  s/ Alex Rodriguez
